(Corrected)
OFFICE ACTION
Allowance Subject Matter
Claims 1-3, 8-14 and 26-31 are allowed.  Following is the Examiner’s reason for allowance:

The closest prior art, U.S. Patent 7,190,064 to Wakabayashi et al, does not anticipate such limitations as: “the active layer is formed from a strained silicon epitaxial layer, wherein a lattice constant of silicon is greater than 5.461 in the strained silicon at a temperature of 300K; a passivation layer over the top surface of the active layer and within the opening, wherein the passivation layer is formed of silicon dioxide, silicon nitride, or a combination of both; and the first mold compound fills the opening and is in contact with the passivation layer, wherein silicon crystal, which has no germanium, nitrogen, or oxygen content, does not exist between the first mold compound and the active layer ; and e a multilayer redistribution structure formed underneath the BEOL portion of the mold device die” (as applied to Claims 1 and 12), of the pending claims in a manner which would warrant a rejection under 35 U.S.C.§102 and/or 35 U.S.C.§103.  There was no other prior art(s) that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in IDS dated 05/21/20(5Files), 07/30/20, 11/12/20, 02/15/21, 05/12/21, 08/10/2021(2Files), 11/09/2021(2Files), 01/18/2022(2Files) & 02/25/2022 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 03, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815